DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-17-2022 has been entered.
 Election/Restrictions
Applicant's election with traverse of Invention I, drawn to a cathode active material comprising a compound having the Formula (I): LixNiaMbNcO2 where M = Mn; N=Mg; x =1; a = 0.95; b = 0.025 and c = 0.025 with a coating comprising a metal oxide, specifically Al2O3 in the reply filed on 7-13-2021 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search a compound comprising Formula (III) or to search the Invention comprising a compound of Formula (V).  This is not found persuasive because it would be a burden to search because the compound contains a variable Me along with Li2MeO3 that is not present in Formula (I) and thus would be an extra burden to search. In addition, the compound of Formula (V) contains a compound .
The requirement is still deemed proper and is therefore made FINAL.
Claims 5 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7-13-2021.                                     
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6-8 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specified coating materials claimed in claim 4, does not reasonably provide enablement for any coating material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. These materials are taught in [0007] and [0055] of the specification.
                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2015/0311522).           Fang et al. teaches in [0189], a battery comprising a positive electrode comprising an active material on a current collector, a negative electrode on a current collector and a separator.  Fang et al. teaches in claim 1, a positive active material for a cathode comprising a core of lithium -containing transition metal oxide represented by  Li0.90-1.1My=0.6-1.0N1-yO2 with a coating layer comprising Li0.90-1.11My=0.6-1.0N1-yPO4 where M is at least one of Ni, Mn and Co and N can be at least one of Mg, Mn, Zr, Ti, etc. Fang et al. teaches on page 5, Example 9, a positive active material comprising a core comprising Li0.95Ni0.9Co0.05Mn0.04Mg0.01O4 with a coating layer comprising Li0.95Ni0.9Co0.05Mn0.04Mg0.01PO4 [thus teaching a coating comprising a metal phosphate].  Fang et al. teaches on page 5, Example 8, a positive active material comprising Li01.07Ni0.82Co0.10Mn0.07Mg0.002Zr0.004Ti0.004O2 with a coating layer comprising Li01.07Ni0.82Co0.10Mn0.07Mg0.002Zr0.004Ti0.004PO4.             Fang et al. discloses the claimed invention teaching a cathode active material core comprising Li01.07Ni0.82Co0.10Mn0.07Mg0.002Zr0.004Ti0.004O2 except for specifically teaching that  M is Ni and N is Mn and Mg.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ni instead of Ni and Co as the transition metal used for M because Fang et al. teaches that using at least one of Ni or Co  can be used in the cathode active material as explained above and one would expect therefore that these transition metal elements would function in a similar way Mn 0 < b  < 0.3Mg 0 < c  < 0..03.             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mn 0 < b  < 0.3Mg 0 < c  < 0..03 or specifically Li01.07Ni0.92Mn0.05Mg0.05O2, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mn 0 < b  < 0.3Mg 0 < c  < 0..03., or specifically Li01.07Ni0.92Mn0.05Mg0.05O2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                 Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727